Citation Nr: 1707300	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to June 1995.  He died in July 2013.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 regional office (RO) decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not have a service-connected disability rated as total and permanent during his lifetime, he was not evaluated as 100 percent disabled due to service-connected disability at the time of his death, and service connection has not been awarded for the cause of his death.


CONCLUSION OF LAW

The appellant is not eligible for DEA benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Merits

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2016).  

In this case, however, the essential facts are not in dispute.  The claim rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz. Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

In relevant part, the appellant asserts eligibility for DEA benefits on the basis that the Veteran died as a result of injuries sustained in or caused by service.  See June 2016 VA Form 9.  

For the purposes of dependents' educational assistance under Chapter 35, Title 38, United States Code, the child, spouse, or surviving spouse of a veteran will have basic eligibility if certain conditions are met, including, that a permanent total service-connected disability have been in existence at the date of the veteran's death, or that the veteran died as a result of a service-connected disability.  38 C.F.R. §§ 3.807 (a) 21.3021 (2016).  

The Veteran died in July 2013.  At the time of his death, service connection was not in effect for any disability. Subsequent claims for accrued benefits and cause of death were filed but were subsequently denied.  See Rating Decisions dated in April 2014, January 2016 and May 2016 and Correspondence dated in July 2017.  

In sum, service connection for a disability or the Veteran's cause of death was not and has not been established.  The appellant does not meet the basic requirements for educational assistance under the provisions of Chapter 35.  Accordingly, as a matter of law, entitlement to dependents' educational assistance under Chapter 35, Title 38, United States Code is also denied.

The Board acknowledges the Veteran's honorable military service and sympathizes with the appellant.  However, the Board is bound by applicable laws and regulations applicable to claims for VA benefits.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is, unfortunately, no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER


Entitlement to Chapter 35 dependent's educational assistance is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


